                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     EASTERN DIVISION AT COLUMBUS


MATHIAS D. PETTY,

                       Petitioner,                 :   Case No. 2:18-cv-586

       - vs -                                          District Judge Sarah D. Morrison
                                                       Magistrate Judge Michael R. Merz
LYNEAL WAINWRIGHT, WARDEN,
Marion Correctional Institution
                                                   :
                       Respondent.


     SUBSTITUTED REPORT AND RECOMMENDATIONS


       This habeas corpus case is before the Court on Petitioner’s “Secondary Objection and

Rebuttal” (ECF No. 22) to the Magistrate Judge’s Supplemental Report and Recommendations

(“Supplemental Report,” ECF No. 21). The District Judge assignment of the case was transferred

to District Judge Sarah Morrison upon her appointment to the Court (ECF No. 23) and she has

recommitted the case to the Magistrate Judge for reconsideration in light of the Objections (ECF

No. 24).

       So as not to burden the reader with multiple Reports, this Substituted Report contains all

the analysis the Magistrate Judge believes is appropriate and substitutes to the two prior Reports

(the “Original Report,” ECF No. 18, and the Supplemental Report). Petitioner may either combine

his objections in a response to this Substituted Report or rely on his prior filings.

       Petitioner Mathias D. Petty filed this case pro se in the Northern District of Ohio on May

24, 2018 (ECF No. 1). On June 11, 2018, the case was transferred here by Order of Chief Judge

Patricia Gaughan (ECF No. 4) and assigned to District Judge Algenon L. Marbley and Magistrate

                                                  1
Judge Kimberly A. Jolson. On Magistrate Judge Jolson’s Order (ECF No. 6), the State filed the

State Court Record and a Return of Writ (ECF Nos. 12, 13). The case became ripe on the filing

of Petitioner’s Traverse (ECF No. 16) and was transferred to the undersigned to help balance the

workload in the District (ECF No. 17).1

        Petty pleads the following grounds for relief:

                 GROUND ONE: [C]onviction obtained in violation of evidentiary
                 rule implicates due process and resulting in a trial that was/is
                 fundamentally unfair. see: United States v. Allen, 106 F.3d 695 (6th
                 Cir. 1997).

                 GROUND TWO: Conviction obtained in violation of Fourteenth
                 Amendment’s Due Pro[cess] Clause, wherein the evidence admitted
                 at trial was manifestly insufficient to support a conviction. see: In re
                 Winship (1970), 397 U.S. 358, 364; 90 S. Ct. 1068; and Jackson v.
                 Virginia (1979), 443 U.S. 307, 319, 99 S. Ct. 2781.

                 GROUND THREE: [C]onviction obtained in violation of due
                 process and fundamental fairness where petitioner’s convictions for
                 “repeat violent offender” “use of force” and “rape and importuning”
                 were against the manifest weight of the evidence.

                 GROUND FOUR:              [C]onviction obtained in violation of
                 Fourteenth Amendment Due Process Clause, and that of the Federal
                 Constitution’s Fifth Amendment Double Jeopardy protections and
                 prohibitions where the underlying sentence(s) were/are ‘declared
                 void’ by operation of law, contrary to law, and patently exceed both
                 state statutory and federal constitutional requirements. see: Whalen
                 v. United States (1980), 445 U.S. 684, 689, 100 S. Ct. 1432; and,
                 U.S. SENTENCING GUIDELINES MANUAL, ch. 1, pt. A(4)(e) (2012).

(Petition, ECF No. 1, PageID 14, 18, 27, 29 (alterations in original)).




1
  Subsequent to the issuing of the Original and Supplemental Reports, the case was reassigned to from Judge Marbley
to District Judge Sarah D. Morrison (ECF No. 23)d.

                                                        2
Litigation History



        In July 2014, Petty was indicted by a Franklin County grand jury on one count of rape in

violation of Ohio Revised Code §2907.02 with the specifications that (1) the victim was less than

thirteen and (2) that Petty was a repeat violent offender by virtue of his prior conviction for

aggravated robbery. He was also charged with one count of importuning in violation of Ohio

Revised Code §2907.07 (State Court Record, ECF No. 12, Ex. 1, PageID 113-14). Petty, through

counsel, entered a not guilty plea and the case was set for jury trial. Prior to trial, the State of Ohio

filed a notice of intent to introduce a certified copy of Petty’s prior judgment entry to prove the

aggravated robbery conviction. Petty waived his right to a jury trial on the repeat violent offender

specification. Id. at Exs. 4-5, PageID 120-22. Following trial, the jury found Petty guilty of one

count of rape and one count of importuning, and the trial court found him guilty of the repeat

violent offender specification. Id. at Ex. 7, PageID 125-26. In September 2015, Petty was

sentenced to serve an aggregate sentence of fifteen years to life. Id. at Ex. 8, PageID 127-29.

        Petty, through counsel, filed an appeal of his conviction to the Tenth District Court of

Appeals, Franklin County, Ohio. The court of appeals affirmed Petty’s conviction but remanded

to the trial court for resentencing. State v. Petty, 10th Dist. Franklin, Case No. 15AP-950, 2017-

Ohio-1062 (Mar. 23, 2017), appellate jurisdiction declined, 151 Ohio St. 3d 1455, 2017-Ohio-

8842 (“Petty I”).

        Pursuant to the remand, on April 26, 2017, the trial court made the required proportionality

findings as dictated by the Court of Appeals and resentenced Petty to the same aggregate sentence

of fifteen years to life. (State Court Record, ECF No. 12, Ex. 17, PageID 301-03). Petty, through

counsel, timely appealed the resentence and the Court of Appeals affirmed the trial court’s


                                                   3
judgment. State v. Petty, 10th Dist. Franklin No. 17AP-385, 2017-Ohio-9200, (Dec. 21, 2017)

(“Petty II”). Petty did not pursue an appeal to the Supreme Court of Ohio.




                                               Analysis



General Objection: The Magistrate Judge’s Reports Are Too Hasty



       Although the Original Report explains why this case was ripe for decision when Petitioner

filed his Reply in January 2019, Petitioner objected that the undersigned filed that report April 9,

2019, “a mere (10) ten days” after the reference was transferred from Magistrate Judge Jolson

(Objections, ECF No. 19, PageID 1482). In the Supplemental Report, the undersigned explained

his recall status and specialization in habeas corpus cases as the reason why he was able to work

on Petitioner’s case immediately upon its transfer (ECF No. 21, PageID 1496-97). Unsatisfied

with this explanation, Petitioner carried forward the objection in his Secondary Objections,

asserting again that there has been “the patent lack of adjudication [of] the matter.” (ECF No. 22,

PageID 1514). Virtually every non-capital habeas corpus case becomes ripe for decision when the

petitioner files his reply, and this case was treated no differently from other habeas corpus cases.

He argues that this is a “case of first impression[,]” id. at PageID 1517, “requiring (at a minimum)

further fact-developing procedures[.]” Id. at PageID 1515. However, he never asked for discovery

or an evidentiary hearing and the latter would, in any event, be precluded by Cullen v. Pinholster,

563 U.S. 170 (2011).




                                                 4
Ground One: Denial of Due Process and a Fair Trial by Violation of Evidence Rules



       In his First Ground for Relief, Petty claims he was denied due process and a fair trial when

Police Officer David Schulz was permitted to testify about the content of a written message he

observed on a cell phone screen.

       The Tenth District Court of Appeals stated the background facts of the case as follows:

              {¶ 4} In July 2014, C.A. began communicating through the Badoo
              app with a particular individual whose screen name was “T-h-a-i.”
              They began talking about “[g]iving head, sex, stuff that shouldn't
              have been talking about.” (Tr. Vol. II at 178.) C.A. did not tell this
              individual how old she was, and C.A. did not know the age of the
              other individual. C.A. testified that Thai first brought up the topic of
              oral sex on the app.

              {¶ 5} On July 5, 2014, C.A. and her mother went to the residence of
              C.A.'s aunt, located “[d]own the street,” approximately ten minutes
              walking distance from their home. (Tr. Vol. II at 180.) Other family
              members and friends were at the residence.

              {¶ 6} C.A. and Thai were sending each other messages that evening.
              Later that evening, C.A. went outside “[b]ecause that person texted
              me saying, Oh, I want to come over, and I said okay.” (Tr. Vol. II at
              183.) In response to the nature of the messages, C.A. testified “[h]e
              was asking me the address. He was asking me if I was going to do it
              then. I needed to do it, and if I wasn't, then he doesn't have to come.”
              She defined “it” as he wanted her to “[p]erform oral sex.” (Tr. Vol.
              II at 184.)

              {¶ 7} At trial, C.A. identified appellant as Thai. Thai arrived at the
              address that evening and C.A. described the events, as follows:

                   I sat there for a minute, and I was just texting. And he said,
                   You look pretty occupied, and I said okay. * * * Then he
                   said, If you're not going to do it, I can just leave. * * * I
                   said okay, and I stopped texting. * * * He asked me if he
                   wanted to - - if I was going to pull it out or if he was.

                                                 5
                    (Tr. Vol. II at 191.)

               {¶ 8} C.A. testified that appellant was talking about “[h]is penis.”
               He unzipped his pants. “He took it out, and I got down on my knees,
               and I started sucking - - I started giving oral sex.” (Tr. Vol. II at
               192.) C.A. put appellant’s penis in her mouth. Appellant “was
               moving my head” with his hand. (Tr. Vol. II at 193.) C.A. was on
               the porch with him for "[t]en, fifteen minutes." (Tr. Vol. II at 198.)

Petty I, 2017-Ohio-1062.

       As part of the proof of the importuning charge, Columbus Police Officer David Schulz

testified to being dispatched to the scene of the alleged crime at about 11:30 p.m. on July 5, 2014.

He was given the victim’s cell phone. Although he did not keep the phone, he testified to the

content of text messages between Petitioner and the victim, C.A., transmitted through an

application called Badoo which were “trying to establish a basic contact and, specifically for that

day, trying to set up a meeting day or meeting time and place between [C.A.] and the other

individual.” Petty I, 2017-Ohio-1062, at ¶¶ 14-15 (brackets in original). Defendant’s counsel

objected but the objection was overruled. Id. at ¶ 18. On appeal, the Tenth District decided this

claim as follows:

               {¶ 47} On appeal, appellant argues the trial court should have
               excluded evidence concerning the text messages on multiple
               grounds, including that (1) the content of the messages constituted
               hearsay within hearsay and should have been excluded under
               Evid.R. 805, (2) the messages lacked proper foundation because the
               witness lacked personal knowledge, pursuant to Evid.R. 602, and
               (3) the evidence should have been excluded under the best evidence
               rule pursuant to Evid.R. 1002.

               {¶ 48} As noted, appellant objected during Officer Schulz’s
               testimony, but parts of the transcript are marked as inaudible with
               respect to the supporting argument. The nature of the objection is
               hearsay based on an argument that the messages only showed one-
               half of the conversation between C.A. and appellant. Initially, we
               note these messages are not hearsay. Evid.R. 801(D)(2) provides
               that statements are not hearsay if: “[t]he statement is offered against

                                                 6
a party and is (a) the party’s own statement, in either an individual
or a representative capacity.” Here, appellant admitted he sent the
text messages through the Badoo app and that he solicited C.A.
Further, C.A. testified regarding the messages and she was subject
to cross-examination.

{¶ 49} It was not until after Officer Schulz finished testifying that
defense counsel articulated a lack-of-foundation objection. Such an
objection, however, “must be ‘contemporaneous’ to the alleged
error.” State v. Copley, 10th Dist. No. 04AP-511, 2005-Ohio-896, ¶
32, citing State v. Murphy, 91 Ohio St.3d 516, 532(2001). Moreover,
an objection on one ground does not preserve for appeal other
grounds. State v. Luc Tan Vu, 10th Dist. No. 09AP-606, 2010-Ohio-
4019, ¶ 30, citing State v. Gulertekin, 10th Dist. No. 97APA12-
1607, 1998 Ohio App. LEXIS 5641 (Dec. 3, 1998). Thus, appellant
did not preserve an objection based on lack of foundation.

{¶ 50} On appeal, appellant appears to argue that his untimely lack-
of-foundation objection includes an objection based on the best
evidence rule. Appellant, however, made no objection based on the
best evidence rule. Having failed to object on this ground, appellant
waived all but plain error.

{¶ 51} Under Crim.R. 52(A), an appellate court may notice plain
errors affecting substantial rights even though they were not brought
to the attention of the trial court. An alleged error constitutes plain
error only if the error is obvious and, but for the error, the outcome
of the trial clearly would have been different. State v. Barnes, 94
Ohio St.3d 21, 27 (2002). Notice of plain error is taken “‘with the
utmost caution, under exceptional circumstances and only to prevent
a manifest miscarriage of justice.’” Id., quoting State v. Long, 53
Ohio St.2d 91, paragraph three of the syllabus.

{¶ 52} Appellant appears to argue that the outcome of the trial would
have been different because absent Officer Schulz’s testimony
regarding the messages, appellant would not have testified at trial.
Appellant has failed to demonstrate plain error, as the testimony
regarding the messages was admissible as a party-opponent
admission. Further, appellant admitted he met C.A. through the
Badoo app and that they exchanged messages. Appellant’s trial
counsel noted in opening statement that appellant sent the messages
and arranged to meet C.A. C.A. also testified regarding the
messages.

{¶ 53} Appellant argues that Officer Schulz did not have personal
knowledge of the name of the application the two used for text

                                  7
               messages, that he did not confirm the owner of the phone, and that
               he was told by a third party that appellant was a party to the text
               messages. Evid.R. 602 provides that “[a] witness may not testify to
               a matter unless evidence is introduced sufficient to support a finding
               that the witness has personal knowledge of the matter.” Here,
               Officer Schulz testified to what he read on the phone, and the officer
               had personal knowledge regarding what he read. Further, appellant
               and his counsel admitted appellant sent the messages. On review,
               there is no plain error regarding a lack of foundation.

               {¶ 54} Finally, appellant argues that the trial court should have
               excluded the testimony regarding the messages under the “best
               evidence rule.” Evid.R. 1002 requires that “[t]o prove the content
               of a writing, recording, or photograph, the original writing,
               recording, or photograph is required, except as otherwise provided
               in these rules or by statute enacted by the General Assembly not in
               conflict with a rule of the Supreme Court of Ohio.” When there is
               other evidence sufficient to sustain a conviction, a best evidence
               error is harmless because the outcome of the proceedings would not
               be different. State v. Salaam, 1st Dist. No. C-150092, 2015-Ohio-
               4552, ¶ 11. If a defendant has not demonstrated prejudice, any
               violations of the best evidence rule do not require reversal. State v.
               Rogan, 94 Ohio App.3d 140 (2d Dist.1994).

               {¶ 55} Here, even assuming that admission of the testimony
               regarding the contents of the text messages violated the best
               evidence rule, any error in admitting that testimony was harmless.
               Appellant described the text messages and admitted he solicited
               C.A. In addition to Officer Schulz, C.A. testified regarding the
               messages, and both witnesses were subject to cross-examination.
               Even without the testimony regarding the messages and appellant's
               admission, C.A. testified that appellant solicited her when he arrived
               on the porch. Accordingly, appellant has failed to demonstrate plain
               error. Based on the foregoing, appellant's first assignment of error is
               overruled.

Petty I, 2017-Ohio-1062.

       In arguing his First Ground for Relief, Petty asserts Officer Schulz’s testimony about the

content of the text messages should have been excluded because they “clearly constitute[d] hearsay

within hearsay” and “lacked any and all proper foundation.” Petition, ECF No. 1, PageID 16

(citing Fed.R.Evid. 602, 805, 1002).



                                                 8
       Respondent argues this First Ground is not cognizable in habeas because it raises only

questions of state evidence law. Federal habeas corpus is available only to correct federal

constitutional violations. 28 U.S.C. § 2254(a); Wilson v. Corcoran, 562 U.S. 1, 16 (2010); Lewis

v. Jeffers, 497 U.S. 764, 780 (1990); Smith v. Phillips, 455 U.S. 209 (1982), Barclay v. Florida,

463 U.S. 939 (1983). “[I]t is not the province of a federal habeas court to reexamine state court

determinations on state law questions. In conducting habeas review, a federal court is limited to

deciding whether a conviction violated the Constitution, laws, or treaties of the United States.”

Estelle v. McGuire, 502 U.S. 62, 67-68 (1991); see also Elmendorf v. Taylor, 23 U.S. (10 Wheat.)

152, 160 (1825) (Marshall C. J.); Bickham v. Winn, 888 F.3d 248, 253 (6th Cir. 2018) (Thapar, J.,

concurring).

       On appeal to the Tenth District, Petty’s claims were that admission of the content of the

texts violated the rule against hearsay, violated the rule requiring a witness have personal

knowledge of the matter to which he testifies, and violated the best evidence rule. Petty points to

no authority from the Supreme Court, or indeed any other federal authority, holding that violation

of any of those state evidence rules also violates the Constitution. Failure to abide by state law is

not itself a constitutional violation. Roberts v. City of Troy, 773 F.2d 720, 726 (6th Cir. 1985).

Violation by a state of its own procedural rules does not necessarily constitute a violation of due

process. Bates v. Sponberg, 547 F.2d 325, 329-30 (6th Cir. 1976); Ryan v. Aurora City Bd. of Educ.,

540 F.2d 222, 228 (6th Cir. 1976). “A state cannot be said to have a federal due process obligation

to follow all of its procedures; such a system would result in the constitutionalizing of every state

rule, and would not be administrable.” Levine v. Torvik, 986 F.2d 1506, 1515 (6th Cir. 1993),

overruled in part on other grounds by Thompson v. Keohane, 516 U.S. 99 (1995). Therefore,

Petty’s claim that the trial court violated his due process and fair trial rights by admitting this



                                                 9
testimony fails to state a claim upon which habeas corpus relief can be granted.

       Furthermore, Petty procedurally defaulted the second and third parts of this claim by not

making a contemporaneous objection. The procedural default doctrine in habeas corpus is

described by the Supreme Court as follows:

               In all cases in which a state prisoner has defaulted his federal claims
               in state court pursuant to an adequate and independent state
               procedural rule, federal habeas review of the claims is barred unless
               the prisoner can demonstrate cause of the default and actual
               prejudice as a result of the alleged violation of federal law; or
               demonstrate that failure to consider the claims will result in a
               fundamental miscarriage of justice.

Coleman v. Thompson, 501 U.S. 722, 750 (1991); see also Simpson v. Jones, 238 F.3d 399, 406

(6th Cir. 2000). That is, a petitioner may not raise on federal habeas a federal constitutional rights

claim he could not raise in state court because of procedural default. Wainwright v. Sykes, 433

U.S. 72 (1977); Engle v. Isaac, 456 U.S. 107, 110 (1982). “[A]bsent cause and prejudice, ‘a federal

habeas petitioner who fails to comply with a State’s rules of procedure waives his right to federal

habeas corpus review.’” Boyle v. Million, 201 F.3d 711, 716 (6th Cir. 2000), quoting Gravley v.

Mills, 87 F.3d 779, 784-85 (6th Cir. 1996); Murray v. Carrier, 477 U.S. 478, 485 (1986); Engle,

456 U.S. at 110; Wainwright, 433 U.S. at 87.

               [A] federal court may not review federal claims that were
               procedurally defaulted in state court—that is, claims that the state
               court denied based on an adequate and independent state procedural
               rule. E.g., Beard v. Kindler, 558 U.S. 53, 55, 130 S.Ct. 612, 175
               L.Ed.2d 417 (2009). This is an important “corollary” to the
               exhaustion requirement. Dretke v. Haley, 541 U.S. 386, 392, 124
               S.Ct. 1847, 158 L.Ed.2d 659 (2004). “Just as in those cases in which
               a state prisoner fails to exhaust state remedies, a habeas petitioner
               who has failed to meet the State’s procedural requirements for
               presenting his federal claims has deprived the state courts of an
               opportunity to address” the merits of “those claims in the first
               instance.” Coleman, 501 U.S., at 731-732, 111 S.Ct. 2546, 115
               L.Ed.2d 640. The procedural default doctrine thus advances the
               same comity, finality, and federalism interests advanced by the

                                                 10
               exhaustion doctrine. See McCleskey v. Zant, 499 U.S. 467, 493, 111
               S.Ct. 1454, 113 L.Ed.2d 517 (1991).

Davila v. Davis, 137 S.Ct. 2058, 2064 (2017).

       The United States Court of Appeals for the Sixth Circuit requires a four-part analysis when

the State alleges a habeas claim is precluded by procedural default. Guilmette v. Howes, 624 F.3d

286, 290 (6th Cir. 2010) (en banc); Eley v. Bagley, 604 F.3d 958, 965 (6th Cir. 2010); Reynolds v.

Berry, 146 F.3d 345, 347-48 (6th Cir. 1998), citing Maupin v. Smith, 785 F.2d 135, 138 (6th Cir.

1986); accord Lott v. Coyle, 261 F.3d 594, 601-02 (6th Cir. 2001); Jacobs v. Mohr, 265 F.3d 407,

417 (6th Cir. 2001).

               First the court must determine that there is a state procedural rule
               that is applicable to the petitioner’s claim and that the petitioner
               failed to comply with the rule.
                               ....
               Second, the court must decide whether the state courts actually
               enforced the state procedural sanction, citing County Court of Ulster
               County v. Allen, 442 U.S. 140, 149, 99 S.Ct. 2213, 60 L.Ed.2d 777
               (1979).

               Third, the court must decide whether the state procedural forfeiture
               is an “adequate and independent” state ground on which the state
               can rely to foreclose review of a federal constitutional claim.

               Once the court determines that a state procedural rule was not
               complied with and that the rule was an adequate and independent
               state ground, then the petitioner must demonstrate under Sykes that
               there was “cause” for him to not follow the procedural rule and that
               he was actually prejudiced by the alleged constitutional error.

Maupin v. Smith, 785 F.2d at 138; accord: Hartman v. Bagley, 492 F.3d 347, 357 (6th Cir. 2007),

quoting Monzo v. Edwards, 281 F.3d 568, 576 (6th Cir. 2002).

       Ohio does indeed have a relevant procedural rule requiring a contemporaneous objection

to trial error to allow the trial court to correct the error if possible. The Tenth District enforced

that rule against Petty by reviewing these two sub-claims only for plain error. An Ohio state



                                                 11
appellate court’s review for plain error is enforcement, not waiver, of a procedural default.

Wogenstahl v. Mitchell, 668 F.3d 307, 337 (6th Cir. 2012); Jells v. Mitchell, 538 F.3d 478, 511

(6th Cir. 2008); Lundgren v. Mitchell, 440 F.3d 754, 765 (6th Cir. 2006); White v. Mitchell, 431

F.3d 517, 525 (6th Cir. 2005); Biros v. Bagley, 422 F.3d 379, 387 (6th Cir. 2005); Hinkle v. Randle,

271 F.3d 239 (6th Cir. 2001), citing Seymour v. Walker, 224 F.3d 542, 557 (6th Cir. 2000) (plain

error review does not constitute a waiver of procedural default); accord: Mason v. Mitchell, 320

F.3d 604 (6th Cir. 2003).

        Ohio’s contemporaneous objection rule — that parties must preserve errors for appeal by

calling them to the attention of the trial court at a time when the error could have been avoided or

corrected, set forth in State v. Glaros, 170 Ohio St. 471 (1960), paragraph one of the syllabus— is

an adequate and independent state ground of decision. Wogenstahl v. Mitchell, 668 F.3d 307, 334

(6th Cir. 2012), citing Keith v. Mitchell, 455 F.3d 662, 673 (6th Cir. 2006); Goodwin v. Johnson,

632 F.3d 301, 315 (6th Cir. 2011); Smith v. Bradshaw, 591 F.3d 517, 522 (6th Cir. 2010); Nields v.

Bradshaw, 482 F.3d 442 (6th Cir. 2007); Biros v. Bagley, 422 F.3d 379, 387 (6th Cir. 2005); Mason

v. Mitchell, 320 F.3d 604 (6th Cir. 2003), citing Hinkle v. Randle, 271 F.3d 239, 244 (6th Cir. 2001);

Scott v. Mitchell, 209 F.3d 854 (6th Cir. 2000), citing Engle v. Isaac, 456 U.S. 107, 124-29 (1982).

See also Seymour v. Walker, 224 F.3d 542, 557 (6th Cir. 2000); Goodwin v. Johnson, 632 F.3d 301,

315 (6th Cir. 2011).

        Finally, Petty has not established cause and prejudice to excuse the lack of a

contemporaneous objection.       If these objections had clear merit, then it would have been

ineffective assistance of trial counsel to fail to raise them. But, as the Tenth District held on appeal,

they did not have merit. Admissions of a party opponent, such as Mr. Petty, are excepted from the

hearsay rule under Ohio R. Evid. 801(D). Officer Schulz satisfied Ohio R. Evid. 602 because he



                                                   12
actually saw the messages and was testifying about what he saw. The Tenth District did not decide

the best evidence question, but found any failure to satisfy it was harmless because Petty himself

admitted to having texted the victim. Petty I, 2017-Ohio-1062, at ¶¶ 52-55/

       Ground One should therefore be dismissed with prejudice.



Ground Two: Insufficient Evidence to Convict



       In his second Ground for Relief, Petitioner asserts he was convicted on insufficient

evidence, specifically that it was not shown that the instant rape was an offense of violence.

       Petty raised this claim as his second assignment of error on direct appeal, and the Tenth

District decided it as follows:

               {¶ 56} By his second assignment of error, appellant contends the
               evidence was insufficient to establish the repeat violent offender
               specification attached to the rape count. Appellant argues there was
               a lack of sufficient probative evidence involving the use of force
               and, therefore, there was insufficient evidence to support the guilty
               verdict on the repeat violent offender specification.

               {¶ 57} When a defendant challenges the sufficiency of the evidence,
               an appellate court “‘construes the evidence in favor of the
               prosecution and determines whether such evidence permits any
               rational trier of fact to find the essential elements of the offense
               beyond a reasonable doubt.’” State v. Watkins, 10th Dist. No. 16AP-
               142, 2016-Ohio-8272, ¶ 31, quoting State v. Hill, 10th Dist. No.
               07AP-889, 2008-Ohio-4257, ¶ 41. When an appellate court
               conducts such a review, it “‘does not engage in a determination of
               witness credibility, rather it essentially assumes the state's witnesses
               testified truthfully and determines if that testimony satisfies each
               element of the crime.’” Id., quoting Hill at ¶ 41.

               {¶ 58} According to R.C. 2929.01(CC), repeat violent offender
               means a person about whom both of the following apply:

                    (1) The person is being sentenced for committing or for
                    complicity in committing any of the following:

                                                 13
                       (a) Aggravated murder, murder, any felony of the
                       first or second degree that is an offense of violence,
                       or an attempt to commit any of these offenses if the
                       attempt is a felony of the first or second degree;

                       (b) An offense under an existing or former law of this
                       state, another state, or the United States that is or was
                       substantially equivalent to an offense described in
                       division (CC)(1)(a) of this section.

                    (2) The person previously was convicted of or pleaded
                    guilty to an offense described in division (CC)(1)(a) or (b)
                    of this section.

               {¶ 59} We note that the parties stipulated to appellant’s prior
               conviction of aggravated robbery. Appellant argues the evidence
               failed to demonstrate that the rape was an offense of violence. The
               term “offense of violence” is defined in R.C. 2901.01(A)(9) as a
               violation of a number of sections of the Ohio Revised Code,
               including R.C. 2907.02, rape. Thus, it is not necessary to prove that
               a rape was committed with violence in order to qualify as an offense
               of violence. State v. Tayse, 9th Dist. No. 23978, 2009-Ohio-1209, ¶
               32 (“Under Ohio law, such conduct [sexual conduct with another
               person who is less than 13 years of age] is defined as rape, an offense
               of violence.”). Appellant’s second assignment of error is overruled.

State v. Petty, 2017-Ohio-1062.

       While continuing to insist in his Petition on the argument he made before the Tenth District,

Petty elaborates on it by claiming that the relevant sentencing statute, Ohio Revised Code §

2929.12(C), somehow creates an additional element of the crime of conviction (Secondary

Objections, ECF No. 22, PageID 1521-22). The trial court imposed a sentence of ten years to life

on the rape count. Petty I, 2017-Ohio-1062, at ¶ 40. The Tenth District specifically held that the

sentencing statute applied by the trial court was the correct one under the facts of this case. Id. at

¶ 71. Petty’s reference to the penalty mitigation factors of Ohio Revised Code § 2929.12(C) is

irrelevant where, as here, the General Assembly has mandated a particular sentence for a particular

crime. Petitioner’s argument that no actual act of violence was shown to have occurred is also

                                                  14
irrelevant because the General Assembly has determined that sexual conduct with a person under

thirteen constitutes a crime of violence—and the United States Constitution does not prohibit the

State of Ohio from doing so.

       In his Objections, Petty argues that the sentence imposed on him was improper without

additional judicial fact findings (ECF No. 19, PageID 1486-90). He cites a number of Ohio cases

having to do with the proper sentence for murder. Id.at PageID 1487-88, citing State v. Houston,

8th Dist. Cuyahoga No. 107538, 2019-Ohio-355; State v. Smith, 8th Dist. Cuyahoga No. 106893,

2019-Ohio-155, ___ N.E.3d ____ (Jan. 17, 2019), appellate jurisdiction declined at 155 Ohio St.

3d 1438, 2019-Ohio-1536. He also cites the Court to Ohio Rev. Code § 2971.03(B)(1) ,which he

says “makes manifest that for the offense of rape (as charged herein) the court shall impose either:

(1) ‘an indefinite prison term consisting of the following . . .a minimum term of ten year[s] and a

maximum term of life imprisonment.’” Id. at PageID 1486. In contrast, he claims,

               Section 2971.02(B)[2] clearly distinguishes and provides for: “... an
               offender under division (A)(1)(b) of this section “shall be sentenced
               to a prison term (meaning a singular ‘definite’ prison term);[””] or,
               ... “term of life imprisonment,” contemplates two distinctly different
               sentences of which such ambiguity must be “liberally construed” in
               petitioner's favor, and “strictly construed” against the respondent-
               state. See: O.R.C. Section 2904.01.

Id. at PageID 1487.

       The Indictment charged Petty with engaging in sexual conduct with a twelve-year-old

person having previously been convicted of aggravated robbery, in violation of Ohio Rev. Code §

2907.02 (State Court Record, ECF No. 12, Ex. 1, PageID 113-14). Ohio Rev. Code §

2907.02(A)(1)(b) is the statute that classifies sexual conduct with a person under thirteen as rape.

The trial court found that Ohio Rev. Code § 2971.03(A), which relates to sexually violent

offenders, was not applicable to this case (Judgment Entry, State Court Record, ECF No. 12, Ex.



                                                15
8, PageID 128). She imposed an indefinite term of ten years to life for the rape count, twenty-four

months for the importuning count, and three years for the repeat violent offender specification. Id.

All three terms were to be served consecutively. Id. The term imposed on the rape count is the

sentenced required by Ohio Rev. Code § 2971.03(B)(1)(a): an indefinite term of ten years to life

if life without parole is not imposed. There is no ambiguity in the statute and Petty was sentenced

precisely to the sentence required by that statute, as the Tenth District found. Petty I, 2017-Ohio-

1062, at ¶ 71. The statute does not require ten years or life imprisonment, it mandates “a minimum

term of ten years and a maximum term of life imprisonment.” Ohio Rev. Code § 2971.03(B)(1)(a).

Petty’s further objection that the State was required to prove use of actual force is incorrect

as a matter of state law which defines rape as a violent offense. Petty I, 2017-Ohio-1062 at ¶ 59,

citing Ohio Rev. Code § 2901.01(A)(9).

       Petty’s claim that this is a case of first impression relates to his argument that the victim

committed fraud that induced him into having her perform oral sex on him while deceiving him

about her age. At the time he filed his Petition, Petty provided the Court with Russell Christopher

and Kathryn Christopher, Adult Impersonation: Rape by Fraud As a Defense to Statutory Rape,

101 N.W. L. REV. 75 (2007) (filed at Addendum, ECF No. 2-1, PageID 43-91.) The article itself

suggests that this would be a new defense. Ohio has never adopted that defense, nor has the United

States Supreme Court ever held that Ohio or any State must recognize such a defense in a “statutory

rape” case. Claiming such a defense is indeed a “case of first impression,” but a District Court

considering a habeas corpus case does not have the authority to recognize a defense such as this in

the first instance. That recognition must come first from the United States Supreme Court.

       Ground Two should therefore be dismissed.




                                                 16
Ground Three: Convictions Against the Manifest Weight of the Evidence.



       In this Third Ground for Relief, Petty asserts that his convictions are against the manifest

weight of the evidence. A manifest weight of the evidence claim is not a federal constitutional

claim. Johnson v. Havener, 534 F.2d 1232, 1234 (6th Cir. 1986).

       In his Objections, Petty asserted that this claim was intended to raise an insufficiency of

the evidence claim under Jackson v. Virginia, 443 U.S. 307 (1979) (ECF No. 19, PageID 1491,

citing Jackson, 443 U.S. at 309). As explained in the Supplemental Report, a claim that a verdict

is against the manifest weight of the evidence is different from a claim that a verdict is not

supported by sufficient evidence. The Petition expressly claims “[P]etitioner’s convictions . . .

were against the manifest weight of the evidence (ECF No. 1, PageID 27), so the Magistrate Judge

analyzed it as it was pleaded.

       In State v. Thompkins, 78 Ohio St. 3d 380 (1997), the Ohio Supreme Court reaffirmed the

important distinction between appellate review for insufficiency of the evidence and review on the

claim that the conviction is against the manifest weight of the evidence. It held:

               In essence, sufficiency is a test of adequacy. Whether the evidence
               is legally sufficient to sustain a verdict is a question of law. State v.
               Robinson (1955), 162 Ohio St. 486, 55 O.O. 388, 124 N.E.2d 148.
               In addition, a conviction based on legally insufficient evidence
               constitutes a denial of due process. Tibbs v. Florida (1982), 457 U.S.
               31, 45, 102, 387 S.Ct. 2211, 2220, 72 L.Ed.2d 652, 663, citing
               Jackson v. Virginia (1979), 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d
               560.

               Although a court of appeals may determine that a judgment of a trial
               court is sustained by sufficient evidence, that court may nevertheless
               conclude that the judgment is against the weight of the evidence.
               Robinson, supra, 162 Ohio St. at 487, 55 O.O. at 388-389, 124
               N.E.2d at 149. Weight of the evidence concerns “the inclination of
               the greater amount of credible evidence, offered in a trial, to support
               one side of the issue rather than the other. It indicates clearly to the

                                                  17
              jury that the party having the burden of proof will be entitled to their
              verdict, if, on weighing the evidence in their minds, they shall find
              the greater amount of credible evidence sustains the issue which is
              to be established before them. Weight is not a question of
              mathematics, but depends on its effect in inducing belief.”
              (Emphasis added.)

              When a court of appeals reverses a judgment of a trial court on the
              basis that the verdict is against the weight of the evidence, the
              appellate court sits as a “‘thirteenth juror’” and disagrees with the
              factfinder’s resolution of the conflicting testimony. Tibbs, 457 U.S.
              at 42, 102 S.Ct. at 2218, 72 L.Ed.2d at 661. See, also, State v. Martin
              (1983), 20 Ohio App.3d 172, 175, 20 OBR 215, 219, 485 N.E.2d
              717, 720-721 (“The court, reviewing the entire record, weighs the
              evidence and all reasonable inferences, considers the credibility of
              witnesses and determines whether in resolving conflicts in the
              evidence, the jury clearly lost its way and created such a manifest
              miscarriage of justice that the conviction must be reversed and a new
              trial ordered. The discretionary power to grant a new trial should be
              exercised only in the exceptional case in which the evidence weighs
              heavily against the conviction.”).

78 Ohio St. 3d at 386-87. Having emphasized the distinction between a manifest weight claim

and an insufficiency claim, the Supplemental Report went on to analyze how the evidence was

sufficient to convict (Supplemental Report, ECF No. 21, PageID 1504-11). The Tenth District

Court of Appeals had considered an insufficiency claim on direct appeal and found that the

evidence was more than sufficient:

              {¶ 60} By his third assignment of error, appellant contends that his
              convictions were against the manifest weight of the evidence. Under
              Ohio law, “[t]he weight of the evidence concerns the inclination of
              the greater amount of credible evidence offered to support one side
              of the issue rather than the other.” State v. Boone, 10th Dist. No.
              14AP-87, 2015-Ohio-2648, ¶ 49, citing State v. Thompkins, 78 Ohio
              St.3d 380, 387, 1997 Ohio 52, 678 N.E.2d 541 (1997), superseded
              by constitutional amendment on other grounds as stated in State v.
              Smith, 80 Ohio St.3d 89, 1997 Ohio 355, 684 N.E.2d 668 (1997). In
              considering a manifest weight challenge, “an appellate court may
              not merely substitute its view for that of the trier of fact.” Id. The
              appellate court must “review the entire record, weigh the evidence
              and all reasonable inferences, consider the credibility of witnesses
              and determine whether in resolving conflicts in the evidence, the

                                                18
trier of fact clearly lost its way and created such a manifest
miscarriage of justice that the conviction must be reversed and a new
trial ordered.” Id. Reversing a conviction as against the manifest
weight of the evidence “must be exercised with caution,” and such
a reversal “is granted only in the most ‘exceptional case in which
the evidence weighs heavily against the conviction.’” State v.
Brown, 8th Dist. No. 98881, 2013-Ohio-2690, ¶ 27, quoting State v.
Martin, 20 Ohio App.3d 172, 175, 20 Ohio B. 215, 485 N.E.2d 717
(1st Dist.1983).

{¶ 61} R.C. 2907.02(A)(1) defines rape in part as follows: “No
person shall engage in sexual conduct with another who is not the
spouse of the offender * * * when any of the following applies: * *
* (b) The other person is less than thirteen years of age, whether or
not the offender knows the age of the other person.” R.C.
2907.07(A) defines importuning as follows: “No person shall solicit
a person who is less than thirteen years of age to engage in sexual
activity with the offender, whether or not the offender knows the age
of such person.”

{¶ 62} Appellant argues that since there was conflicting testimony
throughout the trial, the convictions for rape and importuning were
against the manifest weight of the evidence. Appellant contends that
the two different versions C.A. [the victim] presented of the events,
first denying anything improper occurred and then changing her
story after L.A. [the victim’s mother] hit her and influenced her
story, impugn her credibility. Appellant also argues that L.A.
presented conflicting testimony regarding whether or not appellant
was facing her as she looked through the front door and stepped onto
the porch. Further, appellant contends that the lack of DNA evidence
and the failure of officers to obtain C.A.’s cell phone with the Badoo
messages contribute to the fact that the evidence does not support
the convictions. According to appellant, his testimony was
consistent with C.A.’s original version of events.

{¶ 63} While there was conflicting testimony presented at trial, “an
accused is not entitled to a reversal on manifest weight grounds
merely because inconsistent evidence was presented at trial.” State
v. Rankin, 10th Dist. No. 10AP-1118, 2011-Ohio-5131, ¶ 29. The
trier of fact, in this case, the jury, may take into consideration
conflicting testimony from a witness in determining credibility and
the persuasiveness of the account by either discounting or resolving
the discrepancies. State v. Taylor, 10th Dist. No. 14AP-254, 2015-
Ohio-2490, ¶ 34, citing Midstate Educators Credit Union, Inc. v.
Werner, 175 Ohio App.3d 288, 2008-Ohio-641, 886 N.E.2d 893
(10th Dist.). “The finder of fact at trial is in the best position to

                                 19
weigh the credibility of testimony by assessing the demeanor of the
witnesses and the manner in which they testify, their connection or
relationship with the parties, and their interest, if any, in the
outcome. The finder of fact can accept all, part or none of the
testimony offered by a witness, whether it is expert opinion or
eyewitness fact, and whether it is merely evidential or tends to prove
the ultimate fact.” State v. Mullins, 10th Dist. No. 16AP-236, 2016-
Ohio-8347, ¶ 39, 75 N.E.3d 1008.

{¶ 64} On review, there was sufficient, competent, credible evidence
provided at trial to permit reasonable minds to find appellant guilty
of both offenses. Appellant admitted that he solicited C.A. for oral
sex. As to the rape charge, C.A. testified that in July 2014, she was
12 years of age. According to C.A., appellant unzipped his pants,
“[h]e took it out, and I got down on my knees, and I started sucking
- - I started giving oral sex.” (Tr. Vol. II at 192.) C.A. put his penis
in her mouth. Appellant “was moving my head” with his hand. (Tr.
Vol. II at 193.) C.A.’s mother also testified that she saw her daughter
on her knees “performing oral sex on him” and identified appellant
at trial as the man on the porch. She saw his penis. She also observed
appellant zip up his pants.

{¶ 65} Appellant also contends that his conviction for the repeat
violent offender specification is against the manifest weight of the
evidence. Similar to his sufficiency argument, previously addressed
under the second assignment of error, appellant contends there was
a lack of sufficient probative evidence involving the use of force.

{¶ 66} Sufficiency of the evidence and manifest weight of the
evidence are distinct concepts; they are “quantitatively and
qualitatively different.” Thompkins at 386. “When a court of appeals
reverses a judgment of a trial court on the basis that the verdict is
against the manifest weight of the evidence, the appellate court sits
as a ‘thirteenth juror’ and disagrees with the factfinder's resolution
of the conflicting testimony.” Id. at 387, quoting Tibbs v. Florida,
457 U.S. 31, 32, 102 S.Ct. 2211, 72 L.Ed.2d 652 (1982). In order
for an appellate court to reverse the judgment of a trial court on
manifest weight grounds, the appellate court must unanimously
disagree with the jury's resolution of the conflicting evidence. Id.

{¶ 67} In the second assignment of error, we determined that
plaintiff-appellee, the State of Ohio, was not required to demonstrate
violence as an element of rape in order to classify rape as an offense
of violence for purposes of the repeat violent offender specification.
“Offense of violence” is defined in R.C. 2901.01(A)(9), and
includes 2907.02, rape, and 2911.01, aggravated robbery. Thus,

                                  20
               appellant was convicted of a felony of the first degree that is an
               offense of violence (R.C. 2929.01(CC)(1)(a)) and was previously
               convicted of a felony of the first degree that was an offense of
               violence (R.C. 2929.01(CC)(2)); as such, he met the definition of a
               repeat violent offender.

               {¶ 68} Based on this court's review of the record, we find that the
               jury could have reasonably believed the state's version of events.
               Furthermore, appellant admitted that he talked about oral sex with
               C.A. and that he solicited C.A. to perform oral sex on him. The state
               presented sufficient, competent, credible evidence to permit
               reasonable minds to find appellant guilty beyond a reasonable doubt
               of rape, importuning, and the repeat violent offender specification.
               We find the jury did not lose its way and create a manifest
               miscarriage of justice. Thus, the verdicts are not against the manifest
               weight of the evidence. Appellant's third assignment of error is
               overruled.

Petty I, 2017-Ohio-1062.

       When a state court decides on the merits a federal constitutional claim later presented to a

federal habeas court, the federal court must defer to the state court decision unless that decision is

contrary to or an objectively unreasonable application of clearly established precedent of the

United States Supreme Court. 28 U.S.C. § 2254(d)(1); Harrington v. Richter, 562 U.S. 86, 131 S.

Ct. 770, 785 (2011); Brown v. Payton, 544 U.S. 133, 140 (2005); Bell v. Cone, 535 U.S. 685, 693-

94 (2002); Williams (Terry) v. Taylor, 529 U.S. 362, 379 (2000). Deference is also due under 28

U.S.C. § 2254(d)(2) unless the state court decision was based on an unreasonable determination

of the facts in light of the evidence presented in the State court proceedings.

       In cases such as Petitioner’s challenging the sufficiency of the evidence and filed after

enactment of the Antiterrorism and Effective Death Penalty Act of 1996 (Pub. L. No 104-132, 110

Stat. 1214) (the “AEDPA”), two levels of deference to state decisions are required:

               In an appeal from a denial of habeas relief, in which a petitioner
               challenges the constitutional sufficiency of the evidence used to
               convict him, we are thus bound by two layers of deference to groups
               who might view facts differently than we would. First, as in all

                                                 21
               sufficiency-of-the-evidence challenges, we must determine
               whether, viewing the trial testimony and exhibits in the light most
               favorable to the prosecution, any rational trier of fact could have
               found the essential elements of the crime beyond a reasonable doubt.
               See Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L.
               Ed. 2d 560 (1979). In doing so, we do not reweigh the evidence, re-
               evaluate the credibility of witnesses, or substitute our judgment for
               that of the jury. See United States v. Hilliard, 11 F.3d 618, 620 (6th
               Cir. 1993). Thus, even though we might have not voted to convict a
               defendant had we participated in jury deliberations, we must uphold
               the jury verdict if any rational trier of fact could have found the
               defendant guilty after resolving all disputes in favor of the
               prosecution. Second, even were we to conclude that a rational trier
               of fact could not have found a petitioner guilty beyond a reasonable
               doubt, on habeas review, we must still defer to the state appellate
               court's sufficiency determination as long as it is not unreasonable.
               See 28 U.S.C. § 2254(d)(2).

Brown v. Konteh, 567 F.3d 191, 205 (6th Cir. 2009). In a sufficiency of the evidence habeas corpus

case, deference should be given to the trier-of-fact’s verdict under Jackson and then to the appellate

court’s consideration of that verdict, as commanded by AEDPA. Parker v. Matthews, 567 U.S.

37, 43 (2012); Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011) (en banc);Tucker v. Palmer, 541

F.3d 652, 656 (6th Cir. 2008);.

        Considered as a sufficiency of the evidence claim, Petty’s Ground Three is without merit.

The test, as set out above, is whether there was evidence from which a reasonable juror could have

found Petty guilty beyond a reasonable doubt. The victim not only testified she performed oral

sex on Petty, but her mother testified she caught them at it. There is no doubt that oral sex is sexual

conduct within the meaning of Ohio law, or that the victim was actually twelve years old at the

time.

        In his Secondary Objections, Petty argues that somehow mitigation facts must enter into

deciding this claim (ECF No. 22, PageID 1523). However, as the Tenth District found, the

sentence prescribed by law for the offense of which Petty was convicted is mandatory. Petty I,



                                                  22
2017-Ohio-1062, at ¶ 71.

         Ground Three should therefore be dismissed for failure to state a claim upon which habeas

corpus relief can be granted insofar as it raises a manifest weight claim, and on the merits insofar

as it raises a sufficiency of the evidence claim.



Ground Four: Invalid Sentence



         In his Fourth Ground for Relief, Petty urges his sentence is invalid because the trial court

imposed sentence without exercising the discretion allegedly conferred by Ohio Revised Code §

2929.14 (Petition, ECF No. 1, PageID 32).2 This is a question of state law which the Tenth District

definitively decided against Petty. Although it remanded for a proportionality finding under Ohio

Revised Code § 2929.14(C)(4), Petty I, 2017-Ohio-1062, at ¶¶ 93, 95, it otherwise overruled

Petty’s assignment of error regarding sentencing.

         Petty also argues the sentence is invalid because the trial court should have found that the

rape and importuning were allied offenses of similar import, not separately punishable under Ohio

Revised Code § 2941.25 (Petition, ECF No. 1, PageID 30-32). The Tenth District considered this

claim under both the Double Jeopardy Clause and Ohio Revised Code § 2941.25 and found no

violation of either. It affirmed the trial court’s findings that the act of importuning was completed

before the rape began, involved separate conduct, and occasioned separate harm to the victim.

Petty I, 2017-Ohio-1062, at ¶¶ 72-79.

         The Double Jeopardy Clause of the Fifth Amendment to the United States Constitution

affords a defendant three basic protections:


2
 Petty also refers to the United States Sentencing Commission Sentencing Manual (Petition, ECF No. 1, PageID 29).
That Manual only applies to cases that are originally filed in federal court, and does not apply to state criminal cases.

                                                          23
               [It] “protects against a second prosecution for the same offense after
               acquittal. It protects against a second prosecution for the same
               offense after conviction.        And it protects against multiple
               punishments for the same offense.”

Brown v. Ohio, 432 U.S. 161, 165 (1977), quoting North Carolina v. Pearce, 395 U.S. 711, 717

(1969), abrogated in part on other grounds by Alabama v. Smith, 490 U.S. 794 (1989). The Double

Jeopardy Clause was held to be applicable to the States through the Fourteenth Amendment in

Benton v. Maryland, 395 U.S. 784, 794 (1969).

       The test for whether two offenses constitute the same offense for Double Jeopardy purposes

is “whether each offense contains an element not contained in the other.” United States v. Dixon,

509 U.S. 688, 696 (1993), citing Blockburger v. United States, 284 U.S. 299, 304 (1932) (the

“Blockburger test”). An Ohio court of appeals decision of a double jeopardy claim which is limited

to the application of Ohio Rev. Code § 2941.25, is entirely dispositive of the federal double

jeopardy claim. Jackson v. Smith, 745 F.3d 206, 210 (6th Cir. 2014), citing State v. Rance, 85 Ohio

St. 3d 632, 705 (1999), overruled by State v. Johnson, 128 Ohio St. 3d 153, 2010-Ohio-6314, itself

abrogated in part by State v. Ruff, 143 Ohio St.3d 114, 2015-Ohio-995, ¶ 16.

       Petitioner has not demonstrated that his convictions for rape and importuning violate the

Double Jeopardy Clause. On their face the two crimes involved different elements: asking for a

sexual act, and getting it. Petty has not demonstrated that the Tenth District’s decision on this

question is an objectively unreasonable application of relevant Supreme Court precedent,

Blockburger and its progeny. In his original Objections, Petty did not take issue with this proposed

analysis of the Double Jeopardy claim.

       The Objections do, however, take issue with this Court’s analysis under Ohio Revised Code

§ 2941.25, the Ohio allied offenses statute (ECF No. 19, PageID 1492-93). The Supplemental

Report noted that this was purely a question of state law on which a federal habeas court is bound

                                                24
by state court interpretation (ECF No. 21, PageID 1511; accord Railey v. Webb, 540 F.3d 393 (6th

Cir. 2008), quoting Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (“We have repeatedly held that a

state court’s interpretation of state law, including one announced on direct appeal of the challenged

conviction, binds a federal court sitting in habeas corpus.”); Maldonado v. Wilson, 416 F.3d 470

(6th Cir. 2005); Vroman v. Brigano, 346 F.3d 598 (6th Cir. 2003); Caldwell v. Russell, 181 F.3d

731, 735-36 (6th Cir. 1999); Duffel v. Dutton, 785 F.2d 131, 133 (6th Cir. 1986).

       Therefore, Ground Four should be dismissed.



Conclusion



       In accordance with the foregoing analysis, it is respectfully recommended that the Petition

herein be dismissed with prejudice. Because reasonable jurists would not disagree with this

conclusion, Petitioner should be denied a certificate of appealability and the Court should certify

to the Sixth Circuit that any appeal would be objectively frivolous and therefore should not be

permitted to proceed in forma pauperis.



July 8, 2019.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge



                            NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days

                                                 25
because this Report is being served by mail. Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
A party may respond to another party’s objections within fourteen days after being served with a
copy thereof. Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                              26
